Citation Nr: 0118537	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  96-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as arthritis.

2.  Entitlement to service connection for an incisional scar 
of the abdomen.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from November 1958 to 
November 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which denied the claim of service connection for 
arthritis and an incisional scar on the basis that such 
claims were not well grounded.  In February 2001, he 
testified at a Board hearing at the RO.


FINDING OF FACT

The veteran has an incisional scar on his abdomen as a result 
of a surgical procedure performed in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
service connection for an incisional scar on the abdomen is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991), and as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of VCAA.  This new law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

In this case, after reviewing the record, the Board finds 
that even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties to the veteran 
have nonetheless been fulfilled to the extent necessary, with 
respect to the claim of service connection for an incisional 
scar of the abdomen.  

Under the new law, VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  In this case, the 
veteran was notified via the July 1995 rating decision, 
several letters from the RO, the September 1995 Statement of 
the Case, the March 2000 Supplemental Statement of the Case, 
and at his February 2001 hearing, of the evidence needed to 
substantiate his claim.  Based on the foregoing, the Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed, as the 
discussions in these documents and at the February 2001 
hearing were sufficient to comply with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  A review of the record 
indicates that the RO requested all relevant treatment 
records identified by the veteran, and he was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  

Here, the Board notes that it appears that the veteran's 
service medical records are, unfortunately, unavailable.  The 
record reveals extensive efforts by the RO to obtain these 
records, including several requests to the National Personnel 
Records Center, and an inquiry at Lemoore Naval Air Station.  
Based on the foregoing, it appears that further requests for 
service medical records for the veteran would be fruitless.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on VA's responsibility 
to obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  Hayre at 1331-32; see also McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

In this case, the RO has made several unsuccessful attempts 
to obtain the veteran's service medical records and has 
informed the veteran of its inability to obtain them.  The 
Court has held that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  
Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  Therefore, while the 
Board sincerely regrets that the veteran's service medical 
records are unavailable, it must find that VA has no further 
duty to the veteran with respect to obtaining them.  However, 
as set forth below, the Board has determined that the 
veteran's testimony of his in-service experiences and 
symptomatology provides a sufficient evidentiary alternative 
to his service medical records.  

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
under the VCAA shall include providing a medical examination 
or obtaining a medical opinion "when such an examination or 
opinion is necessary to make a decision on the claim."  VCAA 
(to be codified at 38 U.S.C.A. § 5103A(d)(1)).  In this case, 
although the veteran was not afforded a VA medical 
examination in connection with his claim of service 
connection for an incisional scar, the Board finds that an 
examination is not necessary as there is sufficient evidence 
of record to decide his claim properly.  

Under the circumstances of this case, the Board finds that a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

I.  Factual Background

The record shows that in May 1995, the veteran filed a claim 
of service connection for a residual scar, stating that he 
had had a lump removed from his abdomen between May 1962 and 
May 1963, while in service.  On receipt of his claim, the RO 
attempted to obtain the veteran's service medical records.  
As set forth above, those attempts were unsuccessful, and it 
appears that the veteran's service medical records are, 
unfortunately, unavailable.  

In connection with his claim, however, the veteran provided 
testimony at a Board hearing in February 2001.  At that time, 
he testified that while stationed at the Pacific Missile 
Range Facility on Eniwetok in the Marshall Islands in 1962 or 
1963, he developed a subcutaneous lump on his stomach.  He 
indicated that a civilian doctor excised the lump in an 
outpatient surgical procedure.  He stated that he had a scar 
on his stomach as a result of the procedure, and that it had 
been present since that time.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

III.  Analysis

As set forth above, the veteran's service medical records are 
unavailable, through no fault of his own.  However, he has 
provided extremely credible testimony to the effect that he 
underwent a surgical procedure in service to remove a lump 
from his abdomen.  He has also testified that he has a 
residual scar from that procedure.  Although the record 
currently contains no medical evidence confirming the in-
service surgical procedure or the current presence of the 
residual scar, the Board notes that a lay person is competent 
to testify as to experiences and observable symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
case, the veteran is competent to testify that he underwent a 
surgical procedure in service.  Moreover, he is competent to 
testify as to the presence of a scar in the area of the 
surgery.  In fact, one would expect a scar as a residual of a 
surgical procedure.  The Board also finds that the veteran's 
testimony is highly credible and notes that the record 
contains no evidence to contradict his testimony.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000), (to be 
codified at 38 U.S.C.A. § 5107(b)); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (providing that a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).

Under the unique facts of this case, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the presence of a scar on the abdomen as a 
residual of the in-service surgical procedure.  Thus, the 
benefit of the doubt is resolved in the veteran's favor.  


ORDER

Service connection for an incisional scar of the abdomen is 
warranted.  

REMAND

The veteran has also claimed entitlement to service 
connection for a cervical spine disability.  Although his 
service medical records are unavailable, he has provided 
credible testimony of in-service radicular symptoms, such as 
numbness and tingling in his fingers.  

In addition, he has recently submitted medical evidence 
showing that a July 1984 X-ray taken Lemoore Naval Air 
Station revealed significant degenerative cervical 
spondylosis and severe degenerative disc disease at C4-5.  
The Board notes that this X-ray evidence is dated 
approximately 19 months after his retirement from the Navy, 
after more than 24 years of active service.  

In this case, while the Board finds that there is no further 
duty to attempt to obtain the veteran's service medical 
records, there is a further duty to assist him with his 
claim.  In order to give him every consideration with respect 
to the present appeal, and to ensure compliance with VCAA, it 
is the Board's opinion that a medical examination and opinion 
is needed to determine the etiology and date of onset of the 
veteran's cervical spine disability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
allow him to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim of service 
connection for a cervical spine 
disability.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of the treatment records so 
identified (not already of record).

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any current 
cervical spine disability.  The claims 
file must be made available to the 
examiner in connection with the 
examination.  The examiner should be 
advised that because the veteran's 
service medical records are unavailable 
through no fault of his own, particular 
emphasis should be placed on the symptoms 
he experienced in service and shortly 
thereafter.  After examining the veteran 
and reviewing his medical history, the 
examiner should be requested to provide 
an opinion as to etiology and likely date 
of onset of any current cervical spine 
disability, to include stating whether it 
is at least as likely as not that any 
such disability was incurred during the 
veteran's active service or within one 
year of his retirement in November 1982.  
A complete rationale for any opinion 
expressed by the examiner should be 
provided. 

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, and an opportunity for response.  
Thereafter, the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes). 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



